Citation Nr: 0215741	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from December 1944 to August 
1945.

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied a claim for a 
compensable evaluation for service-connected anxiety 
disorder.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In August 1998, the Board remanded the case to the RO for 
additional development.  In December 1998, the RO assigned a 
10 percent rating.  Because a rating higher than 10 percent 
for anxiety disorder is potentially available, and the issue 
of an increased rating was already in appellate status at the 
time of the December 1998 rating action, the Board will 
consider entitlement to an increased rating for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 1999, the veteran testified before an RO hearing 
officer.

In November 2001, the Board again remanded the case for 
additional development.

In an April 2002 rating decision, the RO denied service 
connection for a lumbar spine cyst, for a right hip 
condition, for a right leg condition, for coronary artery 
disease, and for hypertension.  The veteran submitted a 
timely notice of disagreement and the RO issued a statement 
of the case (SOC).  No VA Form 9 is of record and therefore 
the Board does not have jurisdiction over those issues at 
this time.  If he desires to continue his appeal of those 
issues, the veteran is invited to perfect his appeal by 
submitting a VA Form 9 within the time limit specified in the 
September 20, 2002 SOC cover letter, if he has not already 
done so.  





FINDING OF FACT

The veteran's generalized anxiety disorder has been 
manifested throughout the appeal period by worry, anxiety, 
fair to poor immediate, recent, and remote memory, sleep 
impairment, and impaired insight.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 
percent for generalized anxiety disorder are not met prior to 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996).

2.  The criteria for a 30 percent schedular rating for 
generalized anxiety disorder are met beginning on November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

In a July 1948 rating decision, service connection was 
established for moderately severe anxiety and a 10 percent 
rating was assigned on the basis of tremors, sweating, and 
cardiac and gastric distress exhibited during active service 
and seen during a June 1948 VA examination.  In an August 
1953 rating decision, the RO reduced the rating to 
noncompensable. 

The veteran requested increased compensation in April 1996.  
Private medical records subsequently received at the RO do 
not reflect treatment for anxiety.  In May 1996, the RO 
continued a noncompensable rating for anxiety.

In June 1996, the veteran reported that he felt that his 
anxiety merited a 40 percent rating.

During an October 1996 VA mental disorders examination, the 
veteran reported some vague symptoms but he did not exhibit 
any panic disorder, depression, hallucination or other 
unusual thinking.  He slept well.  He did report that he 
worried about his family and his health.  The examiner noted 
that the veteran was casually dressed with good grooming.  
Although the veteran appeared to be tired, he did not appear 
to be depressed.  He laughed, and was friendly and 
cooperative.  He was oriented to time, person, and place.  He 
denied delusion or hallucination.  The examiner concluded 
that the veteran had no Axis I mental disorder.  

In August 1998, the Board remanded the case for consideration 
under the revised version of the rating schedule for rating 
mental disorders.  

In November 1998, the veteran underwent a VA mental disorders 
examination.  The psychiatrist noted review of the claims 
file.  The veteran reported that he was anxious about his 
health and that he retired from working in 1988.  He reported 
that he had not seen a psychiatrist in at least 7 years but 
he felt that he was depressed and at times wished he were 
dead or wanted to hurt others.  He felt anxious and upset, 
particularly when he had breathing problems.  He took Ambien 
to help him sleep.  

The psychiatrist felt that the veteran's mood was "so-so" 
and his affect was mildly anxious.  There was no evidence of 
delusion or hallucination and the veteran was alert and 
oriented.  He denied suicidal/homicidal ideation.  Memory and 
cognition were intact.  He had above average intelligence and 
partial insight into his current conditions.  The 
psychiatrist gave an Axis I diagnosis of generalized anxiety 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 70 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (2001)].

The November 1998 VA examiner also noted that the veteran's 
anxiety disorder tended to be exacerbated by medical 
conditions such as asthma and sleep apnea.  He also had 
mildly impaired social adaptability as well as mildly 
impaired flexibility, reliability, and efficiency in an 
industrial setting, resulting in an overall mild level of 
disability. 

In a December 1998 rating decision, the RO assigned a 10 
percent rating effective from April 1996 for anxiety disorder 
under Diagnostic Code 9400. 

In May 1999, the veteran reported severe headaches and 
nervousness and requested another examination.  

In July 1999, the veteran underwent another VA mental 
disorders examination by the November 1998 psychiatrist.  The 
psychiatrist noted that there were essentially no changes 
from the prior examination report, although the veteran 
reported increased headaches, nervousness, and memory loss.   
The veteran reported that he wore an oxygen mask while 
sleeping because of sleep apnea and asthma.  The veteran 
described his mood as "pretty good" but was occasionally 
"despondent".  He reportedly had a few friends.  The 
psychiatrist stated that "anxiety disorders are certainly 
known to make these medical conditions worse".  The 
psychiatrist noted that the veteran's memory had decreased 
and was fair to poor for immediate, recent, and remote 
events.  Cognitive function was normal, intelligence was 
about average, and he had partial insight into his condition.  
The psychiatrist gave an Axis I diagnosis of generalized 
anxiety disorder and assigned a GAF score of 68.  The 
psychiatrist also noted that while the veteran's anxiety 
disorder had not progressed, other medical conditions 
probably had.  He remained mildly impaired socially and 
industrially.

In November 1999, the veteran testified before an RO hearing 
officer that he had extreme headaches that he felt were a 
result of his anxiety disorder.  He testified that he 
received ongoing medical treatment from a Dr. Dale.  He said 
he had short-term memory loss around the house, such as 
forgetting what he was looking for before he found it.  He 
testified that he recently drove past his own home, 
temporarily forgetting where he lived, and he has caught 
himself talking to the TV set.  He testified that he could 
not keep up his own lawn and that made him depressed.  He 
testified that he still taught Sunday school but had to spend 
more time preparing and writing down everything so that he 
did not forget what to say.  He took Midrin, as prescribed by 
Dr. Dale.  He testified that his anxiety caused marital 
problems in that he has become a burden on his wife.  

Private medical records received by the RO at various times 
do not address anxiety disorder.  

In February 2001, the Board remanded the case for RO 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA). 

In April 2001, the RO wrote the veteran a letter advising him 
of the VCAA provisions and notifying him that the RO would 
assist in obtaining any medical reports from any source that 
he identified and authorized.   In reply, the veteran sent in 
additional assertions that did not address anxiety disorder 
but rather claimed that other health conditions should be 
service-connected.  He also reported that he had no further 
information to submit.  

In May 2001, the RO received additional VA outpatient 
treatment reports from Dorn VA Medical Center.  These do not 
reflect treatment for anxiety.  

II.  Legal Analysis

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified, as amended, at 5102, 5103, 5106 and 5107 
(West Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for implementing the 
VCAA were published in the Federal Register in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim for an increased rating for anxiety 
disorder, and that the requirements of the VCAA have been 
satisfied.

The veteran has been provided VA examinations to determine 
the nature and extent of his anxiety disorder.  The RO issued 
an SOC and a supplemental statement of the case that discuss 
the pertinent evidence, the laws and regulations related to 
the claim, and essentially notify the veteran of the evidence 
needed to prevail on the claim.  In an April 2001 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the record 
demonstrates that further evidentiary development would not 
reasonably supply additional pertinent evidence or aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in developing his claim or in 
notifying him what additional information he could submit.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2001).  

During the pendency of this appeal, the criteria for rating 
mental disorders changed.  The Board observes that, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since November 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

Under the former applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996), a 10 percent evaluation for 
generalized anxiety disorder is warranted when the symptoms 
are less than the criteria required for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

A 30 percent evaluation for generalized anxiety disorder is 
warranted when the ability to establish or maintain effective 
and wholesome relationships with people is definitely 
impaired, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, 
including the Board, is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation for generalized anxiety disorder is 
warranted under the former criteria when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted when: 1) the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.

Under the revised provisions of 38 C.F.R. § 4.130 (effective 
Nov. 7, 1996), a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication. 

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrant a 70 percent rating.

Under that formula, total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent rating.  38 C.F.R. § 4.130 
(effective Nov. 7, 1996). 

The veteran's generalized anxiety disorder has been 
manifested throughout the appeal period by worry, mild 
anxiety, fair to poor immediate, recent, and remote memory, 
sleep impairment, and impaired insight.  Although the veteran 
has mentioned headaches, they have not been associated with 
his service-connected generalized anxiety disorder and thus 
are not considered in this appeal.  

Comparing these symptoms with the former provisions of the 
rating schedule, the Board finds that the criteria for a 10 
percent disability rating under Diagnostic Code 9400 are more 
nearly approximated.  The 10 percent criteria is assigned for 
mild social and industrial impairment, which is similar to 
what the VA psychiatrist felt that the veteran displayed 
during his 1998 and 1999 examinations.  A 30 percent rating 
under the prior provision is for moderately large impairment, 
which has not been shown.  In addition, GAF scores of 68 and 
70 reflect that the veteran is generally functioning pretty 
well, and therefore also appear to argue for a 10 percent 
rating.  Thus, under the former provisions, the criteria for 
a 30 percent rating are not more nearly approximated, the 
benefit of the doubt is not for application and the claim for 
an increased rating must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  

Comparing the veteran's generalized anxiety disorder symptoms 
to the revised version of the rating schedule, it is noted 
that some of the veteran's symptoms, such as anxiety, sleep 
impairment, mild memory loss (the veteran forgot where he 
lived and forgot household tasks) appear in the 30 percent 
category.  The Board notes that a 50 percent rating may be 
warranted for impairment of short and long-term memory.  
Thus, the reported symptoms appear to be scattered among the 
10, 30, and 50 percent criteria.  However, the veteran 
reportedly has friends and does not have difficulty in 
establishing and maintaining effective work and social 
relationships.  The GAF scores continue to argue for a 10 
percent rating, as those scores did not change significantly 
during the course of the appeal.  The overall level of 
impairment due to generalized anxiety disorder is therefore 
arguably greater than 10 percent under the revised criteria 
but the Board does not feel that these symptoms more nearly 
approximate the 50 percent criteria.  The Board concludes 
that from November 7, 1996, the symptoms more nearly 
approximate a 30 percent rating under the revised criteria. 

The veteran's appeal for a rating higher than 10 percent for 
generalized anxiety disorder must therefore be denied for 
that portion of the appeal period prior to November 7, 1996; 
however, a 30 percent rating is granted for that portion of 
the period beginning on November 7, 1996.

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  Prior to November 7, 1996, a rating higher than 10 
percent for generalized anxiety disorder is denied.  

2.  From November 7, 1996, a 30 percent evaluation for 
generalized anxiety disorder is granted, subject to the laws 
and regulations concerning the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



